Citation Nr: 9922602	
Decision Date: 08/11/99    Archive Date: 08/24/99

DOCKET NO.  90-51 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office & Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to service connection for a stomach disorder.

3.  Entitlement to an initial evaluation in excess of 10 
percent for residuals of a shell fragment wound of the left 
lower leg.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

John Z. Jones, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1954 to August 
1956 and from October 1958 to October 1976.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from an August 1988 rating decision of the 
Philadelphia, Pennsylvania, Department of Veterans Affairs 
(VA) Regional Office and Insurance Center (RO&IC) which, 
among other things, denied service connection for back and 
stomach disorders.  

This appeal also stems from a June 1989 rating decision which 
granted service connection for residuals of a shell fragment 
wound of the left lower leg, evaluated as noncompensably 
disabling.  In March 1998, following additional development, 
the rating was increased to 10 percent.  

In a claim for an increased rating, the claimant will 
generally be presumed to be seeking the maximum benefit 
allowed by law and regulation, and it follows that such a 
claim remains in controversy where less than the maximum 
available benefit is awarded.  AB v. Brown, 6 Vet. App. 35 
(1993).  There is nothing in the record showing that the 
veteran was only seeking a 10 percent rating for his service-
connected shell fragment wound residuals of the left lower 
leg.  Further, there is no written withdrawal of the issue 
under 38 C.F.R. § 20.204 (1998).  Therefore, the Board will 
consider the increased rating issue on appeal.  



In his September 1998 statement, the veteran's representative 
raised the issue of entitlement to an earlier effective date 
for a 10 percent rating for shell fragment wound residuals of 
the left lower leg.  As this issue has been neither 
procedurally prepared nor certified for appellate review, the 
Board is referring it to the RO&IC for initial consideration 
and appropriate consideration.  

This case was previously before the Board and was remanded to 
the RO in April 1991, March 1992 and October 1995.  

The issue of an initial evaluation in excess of 10 percent 
for residuals of a shell fragment wound of the left lower leg 
is addressed in the remand portion of this decision.  


FINDINGS OF FACT

1.  The claim for service connection for a back disorder is 
not supported by cognizable evidence showing that the claim 
is plausible or capable of substantiation.

2.  The claim for service connection for a stomach disorder 
is not supported by cognizable evidence showing that the 
claim is plausible or capable of substantiation.


CONCLUSIONS OF LAW

1.  The veteran has not submitted a well-grounded claim for 
service connection for a back disorder.  38 U.S.C.A. 
§ 5107(a) (West 1991).  

2.  The veteran has not submitted a well-grounded claim for 
service connection for a stomach disorder.  38 U.S.C.A. 
§ 5107(a) (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The service medical records reflect a diagnosis of lumbar 
myositis in July 1955.  In March 1961, the veteran complained 
of epigastric pain radiating into the chest.  He indicated 
that it had been present chronically for several years and 
was aggravated by certain foods and smoking.  The impression 
was indigestion.  In November 1965, he reported pain in the 
upper back and neck as well as some spasm of the trapezius 
muscle.  In March 1968, he was seen for complaint of left-
sided back pain for two months.  

The veteran gave a history of being thrown out of a tank in 
October 1966.  On physical examination, straight leg raising 
was positive at 45 degrees on the left.  The impression was 
musculoskeletal pain.  He was seen again 10 days later with 
indication of almost no pain for one week, no radiation into 
the lower extremities and no genitourinary symptoms.  
Examination revealed no paravertebral muscle spasm.  The 
impression was muscle strain of the low back, subsided.  In 
November 1969, the veteran complained of stomach cramps, 
nausea, and diarrhea for two days.  Examination was negative.  
The impression was gastroenteritis.  

In September 1973, the veteran complained of low back pain 
for one and a half months.  He indicated that he had had 
intermittent back pain since 1966.  Clinical evaluation 
revealed no lumbar tenderness, normal gait, and positive 
straight leg raising at 45 degrees on the left and 60 degrees 
on the right.  X-rays of the lumbar spine were negative.  The 
impression was lumbosacral sprain.  In August 1974, he 
complained of low back pain for three days after climbing 
on/off tanks.  Physical examination revealed no spinal 
tenderness although he appeared to have a small muscle spasm 
in the low back.  The impression was low back pain - muscle 
spasm.  

In April 1975, the veteran was seen for severe abdominal 
pain.  On examination, the abdomen was soft and nontender.  
Bowel sounds were hyperactive.  The assessment was acute 
gastroenteritis probably secondary to ingestion of infected 
meat.  

In August 1975, the veteran complained of low back pain 
radiating occasionally into the legs.  Examination revealed 
no spasm or neurological abnormality.  There was no atrophy 
and good range of motion.  X-rays were normal.  The abdomen 
and spine were clinically evaluated as normal on separation 
examination in September 1976.  In completing the report of 
medical history, associated with his separation examination, 
the veteran indicated a history of frequent indigestion, 
stomach trouble, and recurrent back pain.  

On VA examination in March 1977, the veteran reported having 
had problems with his back in the past, but no symptoms for 
the last 3 to 4 months.  Physical examination of his back 
revealed that it was straight without spasm or tenderness.  
There was full range of motion.  Straight leg raising was 
negative.  Neurological examination was also negative.  The 
diagnosis was normal back.  The examination was negative for 
any complaint or finding relative to the veteran's stomach.  

VA outpatient treatment records dated in January and March 
1987 show treatment for indigestion.  An upper 
gastrointestinal (UGI) series in January 1987 indicated 
gastroesophageal reflux with no evidence of active 
ulcerations.  

On VA examination in April 1988, the veteran indicated that 
he had "heartburn" with pain in the epigastrium radiating 
into the lower chest for many years.  He stated that it 
sometimes made him wake up at night and that he took Rolaids 
for relief.  There was no relation to meals.  He also 
complained of experiencing aching and pain about the back 
between the shoulder blades and the lower back.  Lifting, 
certain movements and driving for extended distances 
aggravated the back.  Damp and cold weather aggravated the 
lower back and between the shoulder blades.  

The veteran gave a history of sustaining injury to the back 
on certain occasions and in 1966 sustained injury to the back 
as a result of being in an explosion when his tank struck an 
anti-tank mine.  On evaluation of the digestive system, the 
abdomen was soft and nontender.  

Evaluation of the spine revealed muscle spasm of the lower 
lumbar region and slight muscle spasm of the mid portion of 
the trapezius muscle.  Full range of motion of the cervical 
and thoracic spine was possible.  There was limitation of 
full forward flexion of the lumbar spine apparently due to 
muscle spasm and discomfort.  Forward flexion of the lumbar 
spine was to 55 degrees; further attempt at forward flexion 
caused discomfort.  Full passive lateral rotation of the 
lumbar spine caused discomfort.  There was no gross evidence 
of muscle atrophy noted.  

X-ray of the lumbar spine revealed minimal degenerative 
changes at L3-4.  X-ray of the thoracic spine was normal.  An 
UGI series indicated mild gastrointestinal reflux with mild 
reflux esophagitis, erosive antral gastritis, and acute ulcer 
of the proximal duodenum.  The diagnoses were residual of 
injury to back - thoracolumbosacral strain, mild 
gastrointestinal reflux with mild reflux esophagitis, erosive 
antral gastritis, and acute ulcer of the proximal duodenum.

VA outpatient treatment records dated from 1989 to 1993 show 
that the veteran was treated for peptic ulcer disease in 
March, May, and December 1989, and was taking Zantac.  He was 
seen for cervical degenerative joint disease in March and 
August 1989.  An entry in September 1989 noted that a test 
performed in August 1989 revealed distal esophagitis and 
duodenal ulcers.  The veteran continued to have reflux 
symptoms.  The records note treatment for gastroesophageal 
reflux on several occasions.  On an undated medical 
certificate, the veteran complained of chronic back and 
abdominal pains for the past 30 or so years.  

Received in February 1994 was a private treatment record 
dated in January 1989 reflecting the veteran complaints of 
stomach trouble.  He indicated that H2 blockers made him feel 
better but he still took Rolaids.  

In an August 1994 statement, J.C. reported that he served 
with the veteran in 1974 and remembered that the veteran 
always had stomach problems and ate Rolaids constantly.  He 
had visited the veteran several times since their retirement, 
and the veteran had always carried Rolaids with him.

During a September 1994 hearing before a hearing officer at 
the RO&IC, the veteran testified that he had pain in the 
lower back, above the area of his pilonidal cystectomy.  The 
pain was severe but intermittent.  He said he felt as though 
it came from the bone, and that he had been told he had a 
problem with a vertebra.  He believed that he hurt his back 
when he was thrown around in tanks in Vietnam.  He had 
treated himself with heat and Tylenol for pain.  He indicated 
that he was seen on several occasions for gastrointestinal 
problems.  He did not recall seeing any physicians for any 
such problems from the date of discharge until he filed his 
claim.  He stated that he ate Rolaids regularly in service 
and still did so.  He also took Trilosec, which helped his 
stomach.  See September 1994 hearing transcript.  

On VA spine examination in April 1997, the veteran reported 
that he injured his low back during his first tour of duty in 
Vietnam when he was driving a tank and it hit a land mine.  
He was blown out of the tank and landed on his back.  He had 
had low back pain ever since with no history of pain in his 
lumbar spine before then.  He stated that he had daily, 
constant low back pain.  Upon awakening in the morning he was 
very stiff and in a great deal of pain.  It took him a few 
minutes to get out of bed.  He had to pull himself out of 
bed.  His low back pain radiates into his left leg.  
Prolonged sitting, standing, bending, and lifting caused an 
increased amount of pain in his leg and lower back.  Cold and 
damp weather made his condition worse.  X-rays of the lumbar 
spine were negative.  The diagnoses were chronic recurrent 
lumbosacral strain and degenerative disc disease of the 
lumbar spine with pain radiating into the left leg.  

On VA stomach examination in May 1997, it was noted that the 
veteran's gastrointestinal symptoms were of the 
gastroesophageal reflux variety.  He reported heartburn and 
water brash.  The examiner noted that the veteran underwent a 
gold standard study of upper gastrointestinal endoscopy and 
that study showed a normal stomach and a normal duodenum, but 
with evidence of what is known as Barrett's esophagus.  The 
diagnosis was gastroesophageal reflux disorder, complicated 
by Barrett's esophagus.  Examination of the stomach found no 
stomach disorder.  

At his May 1999 hearing, the veteran essentially reiterated 
his testimony from the September 1994 hearing regarding his 
problems with back and stomach pain in service.  See May 1999 
hearing transcript.  

Criteria

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 
1131 (West 1991);  38 C.F.R. § 3.303 (1998).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there are 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
chronic.  Continuity of symptomatology is required only where 
the condition noted during service is not, in fact, shown to 
be chronic or when the diagnoses of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has held that the 
chronicity provision of 38 C.F.R. § 3.303(b) is applicable 
where evidence, regardless of it date, shows that a veteran 
had a chronic condition in service or during an applicable 
presumptive period and still has such condition.  Such 
evidence must be medical unless it relates to a condition as 
to which, under the Court's case law, lay observation is 
competent.  

If the chronicity provision is not applicable, a claim may 
still be well grounded if the condition is observed during 
service or any applicable presumptive period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997).

A veteran will be presumed to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  Only such conditions as are recorded 
in examination reports are to be considered as noted.  
38 C.F.R. § 3.304(b).

In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval or air 
organization of the United States during a period of war, the 
Secretary shall accept as sufficient proof of service 
connection of any disease or injury alleged to have been 
incurred in or aggravated by such service, satisfactory lay 
or other evidence of service incurrence or aggravation of 
such injury or disease if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation in such service and, to that end, shall resolve 
every reasonable doubt in favor of the veteran.  Service 
connection of such injury or disease may be rebutted by clear 
and convincing evidence to the contrary.  38 U.S.C.A. § 
1154(b).

The threshold question that must be resolved with regard to a 
claim is whether the veteran has presented evidence of a 
well-grounded claim.  See 38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  A well-grounded claim 
is a plausible claim that is meritorious on its own or 
capable of substantiation.  Murphy at 81.  An allegation of a 
disorder that is service connected is not sufficient; the 
veteran must submit evidence in support of a claim that would 
"justify a belief by a fair and impartial individual that 
the claim is plausible."  See 38 U.S.C.A. § 5107(a); Tirpak 
v. Derwinski, 2 Vet. App. 609, 611 (1992).  

The quality and quantity of the evidence required to meet 
this statutory burden of necessity will depend upon the issue 
presented by the claim.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498 (1995).

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit at 
93.  Lay assertions of medical causation cannot constitute 
evidence to render a claim well grounded under 38 U.S.C.A. 
§ 5107(a); if no cognizable evidence is submitted to support 
a claim, the claim cannot be well grounded.  Id.

Accordingly, to establish a well-grounded claim, there must 
be competent evidence of incurrence or aggravation of a 
disease or injury in service, of a current disability and of 
a nexus between the inservice injury or disease and the 
current disability.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.

In determining whether a claim is well grounded, the 
claimant's evidentiary assertions are presumed true unless 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1998).

Analysis

The evidence in this case fails to establish that the veteran 
has a back or stomach disorder as a result of his periods of 
active service.  In this regard, the Board notes that despite 
occasional symptomatology in service, the spine and stomach 
were evaluated as normal when the veteran was discharged from 
service in 1976.  His back was also clinically evaluated as 
normal on the initial VA examination after service in 1977.  

After service, the first documented sign of a back disability 
was in April 1988, approximately 11 years following 
separation from service.  Likewise, the first documented sign 
of a stomach disability was in January 1987, approximately 10 
years after his discharge from service.  In both instances, 
the veteran has failed to present any competent medical 
evidence to support his contentions that either disability is 
related to his periods of service.  In this regard, the Board 
notes that the medical evidence simply notes treatment for 
the claimed conditions without establishing a nexus between 
active service and the current disability.  Because the 
medical evidence does not show that the claimed conditions 
are related to service, the claims are not plausible and, 
therefore, not well-grounded.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143-44 (1992).

The Board rejects the veteran's statements linking a current 
back or stomach disability to service as probative of a well-
grounded claim.  Such opinions involve medical causation or 
medical diagnosis as to the effect that the claims are 
"plausible" or "possible" as required by Grottveit.  

As the Court noted in Espiritu v. Derwinski, 2 Vet. App. 492 
(1992), lay persons are not competent to offer medical 
opinions, so the assertions of lay persons concerning medical 
causation cannot constitute evidence of a well-grounded 
claim.  There is no competent medical evidence of record 
linking any post service back or stomach disorder to the 
veteran's periods of service on any basis.  The veteran is 
clearly making assertions well beyond his competence to do 
so.  King v. Brown, 5 Vet. App. 19, 21 (1993).  

The Board further notes that the veteran was awarded, among 
other decorations, the Purple Heart and, as such, the Board 
will accept this documentation as proof that the veteran 
served in combat.  While the provisions of 38 U.S.C.A. 
§ 1154(b) are for consideration in this case, the Court has 
held that section 1154(b) only reduces the evidentiary 
requirements for a showing of service incurrence for veterans 
who engaged in combat, Libertine v. Brown, 9 Vet. App. 521, 
524 (1996); but that it does not relax the requirement for 
competent medical evidence of a nexus for the purpose of 
determining whether a claim is well grounded.  Cohen v. 
Brown, 10 Vet. App. 128, 138 (1997); Brock, 10 Vet. App. at 
162.  Without a competent medical evidentiary nexus linking 
either of the veteran's periods of active duty and his 
current back and stomach conditions, the Board finds that the 
claims for service connection for a back and stomach disorder 
must be denied.  Id.

Given the veteran's failure to submit a well-grounded claim, 
the Board need not reach the benefit of the doubt doctrine.  
38 U.S.C.A. § 5107.

Although the Board has considered and denied the appeal as to 
these claims on a ground different from that of the RO, that 
is, whether the veteran's claims were well-grounded rather 
than whether he is entitled to prevail on the merits, the 
veteran has not been prejudiced by this action.  In assuming 
that the claims were well-grounded, the RO actually accorded 
the veteran greater consideration than his claims warranted 
under the circumstances.  Bernard v. Brown, 4 Vet. App. 384, 
392-394 (1993).  To remand this case to the RO for 
consideration of the issue of whether these claims are well-
grounded would be pointless and, in light of the law cited 
above, would not result in a determination favorable to the 
veteran.  Id.


ORDER

The veteran not having submitted a well grounded claim of 
entitlement to service connection for a back disorder, the 
appeal is denied.

The veteran not having submitted a well grounded claim of 
entitlement to service connection for a stomach disorder, the 
appeal is denied.


REMAND

This claim must be afforded expeditious treatment by the 
RO&IC.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

The veteran contends that his service-connected residuals of 
a shell fragment wound of the left lower leg should be rated 
higher.  

For scars not located on the head, face, or neck, or the 
result of burns, a 10 percent rating is provided for a 
superficial, poorly nourished scar with repeated ulceration, 
or for a superficial, tender and painful scar on objective 
demonstration.  38 C.F.R. § 4.118, Diagnostic Codes 7803, 
7804.  Otherwise, a scar will be rated based on the 
limitation of function of the part affected.  38 C.F.R. § 
4.118, Diagnostic Code 7805.

The veteran's current rating for the scar of the left lower 
leg is the highest provided under Diagnostic Codes 7803 and 
7804.  However, an increased evaluation may be available 
under Diagnostic Code 7805 based on limitation of motion of 
the affected part.  
During the May 1999 hearing, the veteran's representative 
cited 38 C.F.R. §§  3.326 and 3.327 (1998), and requested 
that the veteran be afforded a VA examination to assess the 
current severity of his disability.  In this regard, the 
Board notes that the most recent VA examination in May 1997 
did not indicate whether there was any limitation of motion 
or any other functional impairment of the left lower leg as a 
result of the service-connected scar. 

On the basis of the above and pursuant to 38 C.F.R. § 19.9 
(1998), the Board finds that further development of the 
evidence is essential for a proper appellate decision and, 
therefore, remands the matter to the RO&IC for the following 
action:

1.  The RO&IC should ask the veteran to 
provide the names, addresses, and 
approximate dates of treatment of all 
health care providers, VA and non-VA, who 
have treated him for his service-
connected residuals of a shell fragment 
wound of the left lower leg since May 
1997.  After securing any necessary 
authorization or medical releases, the 
RO&IC should request legible copies of 
the veteran's complete treatment reports 
from all sources whose records have not 
been previously secured and associate 
them with the claims folder.  Failures to 
respond or negative replies should be 
noted in writing and also associated with 
the claims folder.  Regardless of the 
veteran's response, the RO&IC should 
secure all outstanding VA treatment 
reports.





2.  The RO&IC should schedule the veteran 
for a VA orthopedic examination by an 
appropriate specialist to determine the 
nature and extent of severity of the 
service-connected residuals of a shell 
fragment wound of the left lower 
extremity.  The claims file and a 
separate copy of this remand must be made 
available to and reviewed by the examiner 
prior and pursuant to conduction and 
completion of the examination.  Any 
indicated tests and studies should be 
performed.  

The examiner should indicate whether the 
scar of the left lower leg results in any 
limitation of motion or any other 
functional impairment of the affected 
part.  The complete rationale for any 
opinion expressed should be provided.  
The RO&IC should inform the veteran of 
all consequences of his failure to report 
for the examination in order that he may 
make an informed decision regarding his 
participation in said examination.  

3.  Thereafter, the RO&IC should review 
the claims folder to ensure that all of 
the foregoing requested development has 
been completed.  In particular, the RO&IC 
should review the requested examination 
report and required opinions to ensure 
that they are responsive to and in 
complete compliance with the directives 
of this remand and if they are not, the 
RO&IC should implement corrective 
procedures.  Stegall v. West, 11 Vet. 
App. 268 (1998).


4.  Thereafter, the RO&IC should 
readjudicate, in light of any additional 
evidence, the claim for an initial 
evaluation in excess of 10 percent for 
residuals of a shell fragment wound of 
the left lower leg.  The RO&IC should 
document its consideration of the 
applicability of "staged ratings" as 
enunciated in Fenderson v. West, 12 Vet. 
App. 119 (1999).  

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO&IC should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the veteran until he is notified by the RO&IC.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals







